     Case: 1:19-cv-00145-DAP Doc #: 413 Filed: 08/02/19 1 of 15. PageID #: 10886



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                 ) CASE NO. 1:19-cv-145
                                               )
                         Plaintiff,            ) JUDGE DAN AARON POLSTER
                                               )
                v.                             ) MAGISTRATE JUDGE
                                               ) THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO,                     )
 LLC, et. al.,                                 )
                                               )
                         Defendants.           )

             ORDER GRANTING EMERGENCY MOTION OF MARK E.
              DOTTORE, RECEIVER OF DREAM CENTER ARGOSY
              UNIVERSITY OF CALIFORNIA, LLC, FOR AN ORDER
           AUTHORIZING THE SALE OF SUBSTANTIALLY ALL OF THE
          ASSETS OF WESTERN STATE COLLEGE OF LAW AT ARGOSY
          UNIVERSITY, FREE AND CLEAR OF LIENS, ENCUMBRANCES,
         CLAIMS AND OTHER INTERESTS AND FOR TRANSFER OF THE
         INTERESTS OF UNPAID LIENHOLDERS TO THE PROCEEDS OF
                               THE SALE

            This matter having come before the Court on the Motion (the “Sale Motion”)

of Mark E. Dottore (the “Receiver”), Receiver of Dream Center Argosy University

of California, LLC (“DCAUC”), for an Order Authorizing the sale of substantially

all of the assets of Western State College of Law at Argosy University (“WSCL”),

free and clear of all mortgages, pledges, security interests, liens, encumbrances,

claims, charges and other interests of any kind or type whatsoever including any

lien or priority payment pursuant to 31 U.S.C. § 3713 (the “Interests”) and for the

transfer of the Interests of unpaid holders of Interests to the proceeds of the sale. In

the Sale Motion, the Receiver seeks the entry of an Order: (i) authorizing the sale of

all or substantially all of the assets (the “Assets”) of WSCL to Westcliff



{00022665-3 }
     Case: 1:19-cv-00145-DAP Doc #: 413 Filed: 08/02/19 2 of 15. PageID #: 10887



Management Group d/b/a Westcliff University or its assignee (“Westcliff” or the

“Buyer”), consistent with the terms of an Asset Purchase Agreement between

Westcliff and the Receiver (the “APA”) dated July 22, 2019; (ii) determining and

directing that the sale of the Assets is free and clear of all Interests whatsoever

except for amounts that are required to be paid as part of the process of approval of

the Sale at the direction of the U.S. Department of Education (“USDE Required

Amounts”); and (iii) and transferring any unpaid claims of holders of Interests and

other interest holders in the Assets to the proceeds of the sale; and (iv) granting

such other and further relief as is warranted in the circumstances.

            The Court having reviewed the Sale Motion, the Declaration of the Receiver,

and all other pleadings, motions, and other responses (the “Written Statements”)

related thereto, and no objections having been filed, and the Court having weighed

and considered the Written Statements:

            IT IS HEREBY FOUND AND DETERMINED THAT:

            A.    All capitalized terms not defined herein shall have the same meaning

                  as set forth in the Sale Motion and the APA;

            B.    The relief requested in this motion is governed by 28 U.S.C. §

                  3103(b)(1), FED. R. CIV. P. 66, Rule 66.1(c) and (d) of the Local Rules for

                  the United States District Court for the Northern District of Ohio (the

                  “Local Rules”), federal common law and the Receiver Order;

            C.    The Interim Receiver Order provides,

                  2.n. The Receiver is authorized to negotiate and effect an
                  orderly sale, transfer, use or assignment of all or a portion

{00022665-3 }                               2
     Case: 1:19-cv-00145-DAP Doc #: 413 Filed: 08/02/19 3 of 15. PageID #: 10888



                 of any of the Property in or outside of the ordinary course
                 of business of the Receivership Entities and, for the
                 proceeds thereof, to pay the secured and unsecured
                 indebtedness of the Property, including the Real
                 Property . . . The Receiver is authorized to conduct such a
                 sale of the Property in any manner which he, in his good
                 faith and reasonable discretion, believes will maximize the
                 proceeds received from the sale.

            D.   The Amended Receiver Order provides that the Receiver’s authority to

                 negotiate and effect a sale of the assets is subject Paragraphs 13 and

                 14 of the Amended Receiver Order. Paragraph 13 affirms that the

                 regulatory authority of the United States may not be stayed or

                 constrained, and Paragraph 14 affirms the validity of the Federal

                 Priority Statute, 31 U.S.C. § 3713.

            E.   Notice of the Sale Motion and the Sale was provided to hundreds of

                 persons, whom the Receiver identified as having an interest in the sale

                 proceeding. Notice was served upon all parties to this lawsuit and

                 their lawyers, the federal, state and local taxing authorities, all

                 secured creditors, unsecured creditors that have demonstrated an

                 interest in the Assets, the Department of Justice, the Department of

                 Education, the California Bureau of Post-Secondary Education, the

                 California Attorney General, and all applicable regulatory and

                 accrediting agencies. The list of persons served through the Court is a

                 matter of record; the additional parties served is contained in a

                 certificate of service filed with the Court.




{00022665-3 }                               3
     Case: 1:19-cv-00145-DAP Doc #: 413 Filed: 08/02/19 4 of 15. PageID #: 10889



            F.   Proper, timely, adequate and sufficient notice of the Sale Motion, the

                 Sale Hearing and the proposed Sale has been provided to all interested

                 parties.

            G.   No Objections were filed.

            H.   This Court has the authority to approve a Sale of the Assets free and

                 clear of all Interests (except for the USDE Required Amounts), and to

                 transfer all Interests whatever solely to the proceeds derived from the

                 respective sales of the Assets.

            I.   Liens reported against the Assets are as stated in the Sale Motion.

            J.   Westcliff has not assumed any liabilities of WSCL or the Receivership

                 Entities.

            K.   The U.S. Department of Education (“USDE”) has regulatory authority

                 over the Sale and may direct that certain amounts be paid prior to the

                 change of ownership to Westcliff.

            L.   Those other holders of Interests who did not object to the Sale Motion

                 are deemed to have consented to the Sale.

            M.   Prior to the appointment of the Receiver and pursuant to documents

                 relating to a transaction between, Studio Enterprise Manager, LLC

                 (“Studio”) and DCAUC among others, was provided a right of first

                 refusal to purchase WSCL which was terminated in the Second

                 Settlement Agreement between the Receiver and Studio dated May 14,

                 2019 and approved by the Court on June 3, 2019 (Doc. 331).



{00022665-3 }                                4
     Case: 1:19-cv-00145-DAP Doc #: 413 Filed: 08/02/19 5 of 15. PageID #: 10890



            N.   Since his appointment in this case, the Receiver has marketed all of

                 the Assets in a manner that was designed to attract the maximum

                 number of individuals and groups with an interest in purchasing one

                 or multiple campuses. Further, this case has been the subject of

                 extensive press coverage. Through the press coverage and through

                 earlier efforts to sell the institution, the Receiver’s interest in a sale

                 transaction and its financial situation were widely known among

                 educators, educational institutions and investors in educational

                 institutions and in excess of twenty prospective buyers have contacted

                 the Receiver about the possibility of purchasing one or more campuses

                 of the Receivership Entities;

            O.   The APA submitted by Buyer is the highest, best and only offer

                 received for the Assets. It represents the highest in terms of money

                 offered for the Assets and also includes the opportunity to continue the

                 institution and honor the students’ wishes to complete their programs

                 of study. Further, the APA provides an opportunity for current

                 students to complete their programs, which will mitigate against the

                 potential for millions of dollars of closed school discharge claims by

                 current students against the Receivership Entities. The APA offers

                 WSCL’s creditors the most money and WSCL’s students an

                 uninterrupted education. Principals of Buyer will use their own

                 institutional licensure, accreditation and USDE approvals to operate



{00022665-3 }                               5
     Case: 1:19-cv-00145-DAP Doc #: 413 Filed: 08/02/19 6 of 15. PageID #: 10891



                 the school and have demonstrated postsecondary education experience

                 and knowledge and are more likely than other prospective purchasers

                 to be successful in obtaining approvals from regulatory authorities

                 which are required to complete the sale transaction. Buyer also seeks

                 to close at the earliest possible time and demonstrates the financial

                 wherewithal to do so. A Sale to Buyer is consistent with good business

                 judgment and is approved by this Court.

            P.   If the Assets are not sold to Buyer at this time, they will be

                 substantially devalued, or the Sale will fail and WSCL will close. The

                 Assets are more valuable when sold as a “going concern,” that is, as an

                 educational institution. The Sale to Buyer will also benefit WSCL’s

                 students, faculty and the community as WSCL will remain open. In

                 order to sell the Assets as a continuing educational enterprise in good

                 standing, the Seller must complete its sale transaction immediately, as

                 it cannot continue to operate as an educational institution even for a

                 short time without financial assistance and is in danger of losing both

                 its accreditation and its ability to participate in federal student aid

                 programs.

            Q.   A reasonable opportunity to object or be heard with respect to the Sale

                 Motion and the relief requested herein has been afforded to all

                 interested persons and entities, including but not limited to, all parties

                 and intervenors to this action, all secured lenders, all unsecured



{00022665-3 }                              6
     Case: 1:19-cv-00145-DAP Doc #: 413 Filed: 08/02/19 7 of 15. PageID #: 10892



                 creditors who have requested that notices be sent to them, Attorney

                 General of the State of California, all full time faculty members, all of

                 WSCL’s educational accrediting agencies, and other parties that the

                 Receiver believes would have an interest in the Sale or who have

                 requested that they be notified of any sale.

            R.   The Receiver has demonstrated that approval of the Sale Motion and

                 consummation of the Sale to the Buyer at this time is in the best

                 interests of WSCL, its creditors and its students. The Receiver has

                 advanced good and sufficient business justification supporting the Sale

                 of the Assets to the Buyer as set forth in the Sale Motion and at the

                 Sale Hearing, and it is a reasonable exercise of the Receiver’s business

                 judgment to consummate the Sale of the Assets on the terms and

                 conditions set forth in the APA, and to execute, deliver and perform its

                 obligations thereunder. Sound business judgment includes, but is not

                 limited to, the fact that (i) there is a risk of immediate and irreparable

                 loss of value of the Assets if the Sale is not consummated; (ii) there is

                 a substantial risk of loss of accreditation from the WASC Senior

                 College and University Commission (“WSCUC”) and American Bar

                 Association (“ABA”), loss of licensure by the California Bureau of

                 Private Postsecondary Education (“BPPE”), and loss of eligibility to

                 participate in federal student aid programs; (iii) WSCL cannot

                 continue as an educational institution for even a short time without



{00022665-3 }                              7
     Case: 1:19-cv-00145-DAP Doc #: 413 Filed: 08/02/19 8 of 15. PageID #: 10893



                 financial assistance; (iv) if WSCL ceases to operate as an educational

                 institution, its students will be unable to complete their programs of

                 study, resulting in potentially millions of dollars of closed school

                 discharge claims by current students against the Receivership

                 Entities; and (v) the consummation of the transaction contemplated

                 under the APA presents the best opportunity to realize the value of the

                 Assets to avoid further decline and devaluation thereof; (vi) the Sale is

                 at arm’s length; and (vii) the Receiver has exercised reasonable

                 diligence and good faith judgment.

            S.   The consideration to be paid by the Buyer for the Assets constitutes

                 adequate and fair value for the Assets and the terms and conditions of

                 the APA are fair and reasonable.

            T.   The Receiver is authorized and directed to negotiate, execute and

                 deliver all documents necessary to consummate the Sale with the

                 Buyer on the same general terms and conditions as the APA with such

                 changes as the Receiver, in his sole discretion, deems necessary or

                 desirable, and is further authorized to execute other ancillary

                 agreements and other documents to sell the Assets and to complete the

                 Sale of the Assets without further order of this Court free and clear of

                 all Interests whatsoever (except for the USDE Required Amounts), as

                 long as the terms and conditions of the APA and other documents are

                 not materially worse, in the aggregate, to WSCL, or materially worse



{00022665-3 }                              8
     Case: 1:19-cv-00145-DAP Doc #: 413 Filed: 08/02/19 9 of 15. PageID #: 10894



                 with respect to the interests of individual secured creditors, than the

                 terms and conditions contained in the APA.

            U.   DCAUC has good title to the Assets, and accordingly the sale of such

                 Assets to the Buyer will be a legal, valid and effective Sale of the

                 Assets.

            V.   The terms and conditions of the APA were negotiated, proposed and

                 entered into in good faith, from arm’s length bargaining positions by

                 the Receiver and the Buyer and constitute the highest or otherwise

                 best offer for the Assets after a period in which third parties had ample

                 opportunity to seek information and enter into discussions or

                 negotiations with the Receiver concerning a sale of the Assets. The

                 Buyer is entitled to the protections of a good faith purchaser with

                 respect to the Sale approved hereby.

            W.   The APA is conditioned upon several events, which include (i) all of the

                 terms and conditions of the sale must be approved by the Court

                 through an Order of Sale (as defined in the APA) and the Order of Sale

                 must be final and not appealable; and (ii) the Sale must be free and

                 clear of all Interests whatsoever (except for the USDE Required

                 Amounts); and (iii) obtaining all necessary Pre-Closing Educational

                 Consents (as defined in the APA). The Buyer will not consummate the

                 transactions contemplated in the APA, thus adversely affecting WSCL,

                 its creditors and its students, if the Sale of the Assets to the Buyer is



{00022665-3 }                              9
    Case: 1:19-cv-00145-DAP Doc #: 413 Filed: 08/02/19 10 of 15. PageID #: 10895



                 not free and clear of Interests whatsoever, or if the Buyer would, or in

                 the future could, be liable for any of the Interests of any kind or type

                 whatsoever (except for the USDE Required Amounts).

            X.   USDE and Buyer have previously communicated in regard to the

                 proposed Sale and the Buyer’s acquisition of WSCL as an additional

                 location of Westcliff University, and some of the potential terms of

                 such an acquisition.

            Y.   The Receiver does not have any interest in Buyer, or any party

                 affiliated with Buyer.

            Z.   The Sale was non-collusive, fair and reasonable and conducted in good

                 faith.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

            1.   The Sale of the Assets is approved and authorized on terms consistent

with those in the APA which is attached to the Sale Motion and made a part hereof;

            2.   The APA is hereby approved, and the Receiver is hereby authorized

and empowered to fully perform under and consummate the Sale as contemplated

under the APA on the same general terms and conditions as the APA. To the extent

that changes are needed to consummate the Sale as contemplated under the APA,

the Receiver, in his sole discretion, and without further order of this Court, is

authorized to execute such additional instruments and documents that may be

reasonably necessary or desirable to implement the APA and to take all further



{00022665-3 }                              10
    Case: 1:19-cv-00145-DAP Doc #: 413 Filed: 08/02/19 11 of 15. PageID #: 10896



actions as may reasonably be requested by the Buyer for the purpose of selling,

assigning, transferring, granting, conveying and conferring to the Buyer, or

reducing to the Buyer’s possession, any or all of the Assets free and clear of all

Interests;

            3.   As of the Closing of the Sale of the Assets (as defined in the APA), the

sale of the Assets to the Buyer will be a legal, valid, enforceable, and effective sale

of the Assets, and will vest the Buyer with all right, title, and interest in the Assets

free and clear of all Interests of any kind or type whatsoever (except for the USDE

Required Amounts) and all pre-Closing liabilities incurred or accrued by Argosy or

WSCL, other than the Assumed Liabilities, shall be for the account of Argosy and

attach to the proceeds of the Sale of the Assets, and Buyer shall have no liability

therefor;

            4.   Subject to Paragraph 12 and Buyer’s funding obligations, all persons

and entities holding or asserting any Interests arising under or out of, in connection

with, or in any way relating to WSCL, the Receivership Entities, the Assets, the

operation of WSCL’s businesses prior to Closing or the transfer of the Assets to the

Buyer, are hereby forever barred, estopped and permanently enjoined from asserting

such Interests against the Buyer or any of the Assets. All persons and entities are

hereby forever prohibited and enjoined from taking any action that would adversely

affect or interfere with the ability of the Receiver to transfer the Assets to the Buyer

in accordance with the terms of the APA and this Order;




{00022665-3 }                             11
    Case: 1:19-cv-00145-DAP Doc #: 413 Filed: 08/02/19 12 of 15. PageID #: 10897



            5.   Subject to Paragraph 12, the Buyer is not, shall not be, nor be deemed

to be, a successor to WSCL, the Receiver or the Receivership Entities by reason of

any theory of law or equity and the Buyer shall not assume or in any way be

responsible for any liability, obligation, commitment or responsibility of WSCL, the

Receiver or the Receivership Entities, or any debts, liabilities, responsibilities or

commitments in any way relating to the Assets, or WSCL’s, the Receiver’s or the

Receivership Entities’ use of the Assets prior to Closing;

            6.   Subject to Paragraph 12, All persons and entities holding liens or

interests, including the Secured Claimants, are hereby barred from asserting such

liens or interests against the Buyer, its successors or assigns, or the Assets;

            7.   Effective upon Closing, all persons in possession of any of the Assets

shall deliver such Assets to the Buyer at its request. All holders of Interests on any

of the Assets are hereby directed to prepare and file promptly after the Closing,

releases of such encumbrances reasonably satisfactory to the Receiver and the Buyer;

            8.   Proper, timely, adequate and sufficient notice of the proposed Sale has

been provided by the Receiver to all relevant parties, and no other or further notice

is required;

            9.   The foregoing notwithstanding, the provision of this Order authorizing

the Sale of the Assets free and clear of all Interests whatsoever (except for the

USDE Required Amounts) shall be self-executing, and notwithstanding the failure

of the Receiver, the Buyer or any other party to execute, file or obtain releases,

discharges, termination statements, assignments, consents or other instruments to



{00022665-3 }                             12
    Case: 1:19-cv-00145-DAP Doc #: 413 Filed: 08/02/19 13 of 15. PageID #: 10898



effectuate, consummate and/or implement the provisions hereof or the contemplated

APA with respect to the Sale of the Assets, all liens, claims, encumbrances and

interests on such Assets shall be deemed released and shall attach to the proceeds

of the Sale (except for the USDE Required Amounts);

            10.   Subject to Paragraph 12, this Order shall be binding upon and govern

the acts of all entities, including without limitation, all filing agents, filing officers,

title agents, title companies, recorders of mortgages, recorders of deeds, registrars of

deeds, administrative agencies, governmental departments, secretaries of state,

federal, state and local officials, and all other persons or entities who may be

required by operation of law, the duties of their office or contract to accept, file,

register or otherwise record or release any documents or instruments, or who may

be required to report to or insure title or state of title in or to any of the Assets, and

each of the foregoing persons and entities is hereby directed to accept for filing any

and all of the documents and instruments necessary and appropriate to

consummate the transactions contemplated by the APA;

            11.   Subject to Paragraph 12, from and after entry of this Order, neither

WSCL nor any creditor or other party in interest shall take or cause to be taken any

action that would interfere with the sale of the Assets to the Buyer in accordance

with the terms of this Order;

            12.   Nothing in the APA or this Order shall constrain the regulatory

authority of any agency of the United States, including USDE, or affect USDE’s




{00022665-3 }                             13
    Case: 1:19-cv-00145-DAP Doc #: 413 Filed: 08/02/19 14 of 15. PageID #: 10899



authority to set conditions for participation under the Title IV program of the

Higher Education Act;

            13.   Subject to Paragraph 12, from and after entry of this Order, no creditor

or other party in interest shall assert any claims or take any legal or other actions

relating to the Assets to be sold to Buyer, before the Closing of the Sale against

Buyer, its principals or the Assets;

            14.   The Receiver is authorized to execute such other documents as are

necessary or desirable to implement this Order;

            15.   The agreements entered into in November 2015 between Education

Management Corporation and 39 state attorneys general and the District of

Columbia do not apply to WSCL or the Assets following Closing;

            16.   This Court shall retain jurisdiction (i) to enforce and implement the

terms and provisions of the contemplated APA and all amendments thereto, any

waivers and consents thereunder and any other agreements executed in connection

therewith, (ii) to resolve any disputes arising under or related to the APA, except as

otherwise provided therein, and (iii) to interpret, implement and enforce the

provisions of this Order;




{00022665-3 }                              14
    Case: 1:19-cv-00145-DAP Doc #: 413 Filed: 08/02/19 15 of 15. PageID #: 10900



            17.   Pursuant to Fed. R. Civ. R. 54(B), this Order is a final Order and there

is no just reason for delay.

            IT IS SO ORDERED.


Dated: August 2, 2019                       s/ Dan Aaron Polster
                                            DAN AARON POLSTER
                                            UNITED STATES DISTRICT JUDGE




                                            THOMAS M. PARKER
                                            UNITED STATES MAGISTRATE JUDGE




Respectfully submitted,

/s/ Mary K. Whitmer
Mary K. Whitmer (0018213)
James W. Ehrman (0011006)
Robert M. Stefancin (0047184)
WHITMER & EHRMAN LLC
2344 Canal Road, Suite 401
Cleveland, Ohio 44113-2535
Telephone: (216) 771-5056
Email: mkw@weadvocate.net

Attorney for Mark E. Dottore, Receiver




{00022665-3 }                              15
